 

Exhibit 10.2

 

POWER-ONE, INC.

STOCK UNIT AWARD AGREEMENT

 

THIS STOCK UNIT AWARD AGREEMENT (this “Agreement”) is dated as of February 18,
2008 by and between Power-One, Inc., a Delaware corporation (the “Corporation”)
and Richard J. Thompson (the “Employee”).

 

W I T N E S S E T H

 

WHEREAS, the Corporation has granted to the Employee effective as of the date
hereof (the “Award Date”) a credit of stock units (the “Stock Unit Award” or
“Award”) upon the terms and conditions set forth herein.

 

WHEREAS, the Corporation intends to seek stockholder approval of an amendment to
the terms of the Power-One, Inc. 2004 Stock Incentive Plan (the “Plan”) so that
the Award may be settled by delivering the Employee shares of Common Stock
available under the Plan; however, in the event such stockholder approval is not
obtained, the Award shall be settled in cash upon the terms and conditions set
forth herein.

 

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Employee, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

 

1.     Defined Terms.   Capitalized terms used herein and not otherwise defined
herein shall have the meaning assigned to such terms in the Plan.

 

2.     Grant.   Subject to the terms of this Agreement, the Corporation hereby
grants to the Employee a Stock Unit Award with respect to an aggregate of
450,000 stock units (subject to adjustment in the same manner as provided in
Section 7.1 of the Plan) (the “Stock Units”).  As used herein, the term “stock
unit” shall mean a non-voting unit of measurement which is deemed for
bookkeeping purposes to be equivalent to one outstanding share of the
Corporation’s Common Stock (subject to adjustment in the same manner as provided
in Section 7.1 of the Plan) solely for purposes of this Agreement and the Plan
(to the extent the Stock Units are settled under the Plan).  The Stock Units
shall be used solely as a device for the determination of the payment to
eventually be made to the Employee if such Stock Units vest pursuant to
Section 3.  The Stock Units shall not be treated as property or as a trust fund
of any kind.

 

3.     Vesting.   Subject to Section 8 below, the Award shall vest and become
nonforfeitable with respect to twenty-five (25%) of the total number of Stock
Units (subject to adjustment in the same manner as provided under Section 7.1 of
the Plan) on each of the first, second, third and fourth anniversaries of the
Award Date.  The Stock Units shall also vest and become nonforfeitable pursuant
to the provisions of the Employee’s Employment Agreement with the Corporation
entered into on the date hereof (as it may be amended from time to time, the
“Employment Agreement”), which provisions generally provide for accelerated
vesting of a portion of the Stock Units upon a termination of the Employee’s
employment due to death, disability, by the Corporation without Cause (as
defined in the Employment Agreement), by the

 

--------------------------------------------------------------------------------


 

Employee due to a Substantial Breach (as defined in the Employment Agreement) by
the Corporation, or due to a non-renewal of the Employment Agreement by the
Corporation.  The Employee is also a party to the Corporation’s Senior Executive
Change in Control Agreement (the “CIC Agreement”), which provides for
accelerated vesting of the Stock Units under the circumstances provided therein.

 

4.     Continuance of Employment.   Except for any vesting provided for in the
Employment Agreement or CIC Agreement, the vesting schedule requires continued
employment through each applicable vesting date as a condition to the vesting of
the applicable installment of the Award and the rights and benefits under this
Agreement.  Partial employment, even if substantial, during any vesting period
will not entitle the Employee to any proportionate vesting or avoid or mitigate
a termination of rights and benefits upon or following a termination of
employment or services as provided in Section 8 below or under the Plan (which
provisions shall equally apply to the Employee’s Award, whether or not the Stock
Units are settled under the Plan).  Service solely as a director of the
Corporation or one of its Subsidiaries shall not be considered continued
employment for purposes of this Agreement or the Award.

 

Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation, affects the Employee’s status as an
employee at will who is subject to termination without cause, confers upon the
Employee any right to remain employed by or in service to the Corporation or any
Subsidiary, interferes in any way with the right of the Corporation or any
Subsidiary at any time to terminate such employment or services, or affects the
right of the Corporation or any Subsidiary to increase or decrease the
Employee’s other compensation or benefits.  Nothing in this paragraph, however,
is intended to adversely affect any independent contractual right of the
Employee without his consent thereto, including Employee’s rights under the
Employment Agreement and CIC Agreement.

 

5.     Dividend and Voting Rights.

 

(a)    Limitations on Rights Associated with Units.   The Employee shall have no
rights as a stockholder of the Corporation, no dividend rights (except as
expressly provided in Section 5(b) with respect to dividend equivalent rights)
and no voting rights with respect to the Stock Units and any shares of Common
Stock underlying or issuable in respect of such Stock Units until such shares of
Common Stock are actually issued to and held of record by the Employee.  Other
than as set forth in Section 5(b) below and subject to the adjustment provisions
under Section 7.1 of the Plan, no adjustments will be made for dividends or
other rights of a holder for which the record date is prior to the date of
issuance of the stock certificate.

 

(b)    Dividend Equivalent Rights Distributions.   As of any date that the
Corporation pays a cash dividend on its Common Stock, the Corporation shall pay
Employee an amount equal to the per share cash dividend paid by the Corporation
on its Common Stock on such date multiplied by the number of Stock Units
remaining subject to this Award as of the related dividend payment record date.
 No such payment shall be made with respect to any Stock Units which, as of such
record date, have either been paid pursuant to Section 7 or terminated pursuant
to Section 8.

 

--------------------------------------------------------------------------------


 

6.     Restrictions on Transfer.   Neither the Stock Unit Award, nor any
interest therein or amount or shares payable in respect thereof may be sold,
assigned, transferred, pledged or otherwise disposed of, alienated or
encumbered, either voluntarily or involuntarily.  The transfer restrictions in
the preceding sentence shall not apply to (a) transfers to the Corporation, or
(b) transfers by will or the laws of descent and distribution.

 

7.     Timing and Manner of Payment of Stock Units.   Any Stock Units subject to
this Award that vest per Section 3 above (including any vesting that occurs
pursuant to the Employment Agreement or CIC Agreement) shall be paid on or as
soon as administratively practical following, and in any event within 60 days
following, each applicable vesting date, unless such Stock Units terminate prior
to the given vesting date pursuant to Section 8 and in any event subject to
Section 9.  If, prior to any applicable vesting date, the Corporation’s
stockholders approve an amendment to the limitations on individual awards
contained in Section 4.2 of the Plan such that the Corporation may issue shares
of Common Stock in respect of the Stock Units (the “Plan Amendment”), vested
Stock Units shall be paid by the Corporation’s delivery to the Employee of a
number of shares of Common Stock equal to the number of Stock Units subject to
this Award that vest on the applicable vesting date.  If the Corporation’s
stockholders do not approve the Plan Amendment prior to the applicable vesting
date, vested Stock Units shall be paid in cash having a value equal to the fair
market value (as defined in the Plan and such value determined as of the
applicable vesting date) of the number of shares of Common Stock underlying the
Stock Units subject to this Award that vest on the applicable vesting date. The
Employee shall have no further rights with respect to any Stock Units that are
so paid or that are terminated pursuant to Section 8.

 

8.     Effect of Termination of Employment.   Except as provided in Sections 7.2
or 7.3 of the Plan (which provisions shall equally apply to the Employee’s
Award, whether or not the Stock Units are settled under the Plan) or in the
Employment Agreement or the CIC Agreement, the Employee’s Stock Units shall
terminate to the extent such units have not become vested prior to the date the
Employee is no longer employed by the Corporation or one of its Subsidiaries,
regardless of the reason for the termination of the Employee’s employment by the
Corporation or a Subsidiary, whether with or without cause, voluntarily or
involuntarily.  If the Employee is employed by a Subsidiary and that entity
ceases to be a Subsidiary, such event shall be deemed to be a termination of
employment of the Employee for purposes of this Award Agreement, unless the
Employee otherwise continues to be employed by the Corporation or another of its
Subsidiaries following such event.  If any Stock Units are terminated hereunder,
such unvested terminated Stock Units shall automatically terminate and be
cancelled as of the applicable termination date without payment of any
consideration by the Company and without any other action by the Employee, or
the Employee’s Beneficiary or Personal Representative, as the case may be.

 

9.     Adjustments Upon Specified Events.   Upon the occurrence of certain
events relating to the Corporation’s stock contemplated by Section 7.1 of the
Plan (which provisions shall equally apply to the Employee’s Award, whether or
not the Stock Units are settled under the Plan), the Committee shall make
adjustments if appropriate in the number of Stock Units and the number and kind
of securities that may be issued in respect of the Stock Unit Award.  The

 

--------------------------------------------------------------------------------


 

Committee may accelerate payment and vesting of the Stock Units in such
circumstances as it, in its sole discretion, may determine.

 

10.   Tax Withholding.   Upon any payment of dividend equivalents and/or the
distribution of cash or shares of Common Stock in respect of the Stock Units,
the Corporation (or the Subsidiary last employing the Employee) shall have the
right at its option to (a) require the Employee to pay or provide for payment in
cash of the amount of any taxes that the Corporation or the Subsidiary may be
required to withhold with respect to such payment and/or distribution, or
(b) deduct from any amount payable to the Employee the amount of any taxes which
the Corporation or the Subsidiary may be required to withhold with respect to
such payment and/or distribution.  In any case where a tax is required to be
withheld in connection with the delivery of shares of Common Stock under this
Award Agreement, the Committee may, in its sole discretion, direct the
Corporation or the Subsidiary to reduce the number of shares to be delivered by
(or otherwise reacquire) the appropriate number of shares, valued at their then
fair market value (as defined in the Plan) to satisfy such withholding
obligation.

 

11.   Notices.   Any notice to be given under the terms of this Agreement shall
be in writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Employee at the Employee’s last address
reflected on the Corporation’s records, or at such other address as either party
may hereafter designate in writing to the other.  Any such notice shall be given
only when received, but if the Employee is no longer an employee of the Company,
shall be deemed to have been duly given by the Corporation when enclosed in a
properly sealed envelope addressed as aforesaid, registered or certified, and
deposited (postage and registry or certification fee prepaid) in a post office
or branch post office regularly maintained by the United States Government.

 

12.   Plan.   Whether or not the Stock Units are settled under the Plan, the
Employee agrees to be bound by all of the terms and conditions of the provisions
of the Plan, incorporated herein by reference.  In the event of a conflict or
inconsistency between the terms and conditions of this Agreement and of the
Plan, the terms and conditions of the Plan shall govern.  The Employee agrees to
be bound by the terms of the Plan and this Agreement.  The Employee acknowledges
having read and understanding the Plan, the Prospectus for the Plan, and this
Agreement.  Unless otherwise expressly provided in other sections of this
Agreement, provisions of the Plan that confer discretionary authority on the
Committee do not (and shall not be deemed to) create any rights in the Employee
unless such rights are expressly set forth herein or are otherwise in the sole
discretion of the Committee so conferred by appropriate action of the Committee
under the Plan after the date hereof.  Notwithstanding the foregoing or any
other provision of this Agreement, Section 7.7 of the Plan shall not be
applicable to this Award.

 

13.   Entire Agreement.   This Agreement, the Plan, the Employment Agreement and
the CIC Agreement together constitute the entire agreement and supersede all
prior understandings and agreements, written or oral, of the parties hereto with
respect to the subject matter hereof.  The Plan and this Award Agreement may be
amended only in the manner provided for pursuant to Section 8.6 of the Plan.
 Such amendment must be in writing and signed by the Corporation.  The
Corporation may, however, unilaterally waive any provision hereof in writing to
the extent such waiver does not adversely affect the interests of the Employee
hereunder, but no such

 

--------------------------------------------------------------------------------


 

waiver shall operate as or be construed to be a subsequent waiver of the same
provision or a waiver of any other provision hereof.

 

14.   Limitation on Employee’s Rights.   This Agreement and any participation in
the Plan confers no rights or interests other than as herein provided.  This
Agreement creates only a contractual obligation on the part of the Company as to
amounts payable and shall not be construed as creating a trust.  Neither this
Agreement or the Plan nor any underlying program, in and of itself, has any
assets.  The Employee shall have only the rights of a general unsecured creditor
of the Corporation (or applicable Subsidiary) with respect to amounts credited
and benefits payable in cash, if any, with respect to the Stock Units, and
rights no greater than the right to receive the Common Stock (or equivalent
value) as a general unsecured creditor with respect to Stock Units, as and when
payable thereunder.

 

15.   Counterparts.   This Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

 

16.   Section Headings.   The section headings of this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

 

17.   Governing Law.   This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF,   the Corporation has caused this Agreement to be executed
on its behalf by a duly authorized officer and the Employee has hereunto set his
or her hand as of the date and year first above written.

 

 

 

POWER-ONE, INC.

 

EMPLOYEE

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ RANDALL H. HOLLIDAY

 

/s/ RICHARD J. THOMPSON

 

 

 

Signature

 

 

 

 

 

Print Name:  RANDALL H. HOLLIDAY

 

RICHARD J. THOMPSON

 

 

 

Print Name

 

 

 

 

 

Title:  SECRETARY AND GENERAL COUNSEL

 

 

 

 

--------------------------------------------------------------------------------


 

CONSENT OF SPOUSE

 

In consideration of the Corporation’s execution of this Option Agreement, the
undersigned spouse of the Grantee agrees to be bound by all of the terms and
provisions hereof and of the Plan.

 

 

 

 

 

 

Signature of Spouse

 

Date

 

 

--------------------------------------------------------------------------------

 